Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-12 and 14 are pending, claims 2 and 13 are cancelled, claims 1, 11, and 14 are amended, and claim 15 is new. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 11-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blick (U.S. 2016/0211799) in view of Modlin (U.S. 2010/0224697).

With respect to claim 1, Blick discloses a device for automated diffusion (figure 1, #10) of at least one volatile substance (abstract: fragrance), the device comprising:
a volatile substance emitter (figure 1, nozzle #20) configured to diffuse periodically the at least one volatile substance (paragraph 0053, at the noted activated intervals) during a plurality of emitter activations (paragraph 0053. Where there are activations set for 7, 14, and 21 minutes);
at least one battery (figure 3, #24);

an electronic controller (paragraph 60 and figure 4, the controller indicated generally at #36) configured to set a first activation interval defining time intervals between emitter activations (paragraph 0053, the 7 minute activation) and to set a second activation interval defining time intervals between emitter activations less frequent in time than the emitter activations defined by the first activation interval (paragraph 0053, 21 minutes), the electronic controller determining the setting of the first and second activation intervals depending at least on both the stored electric energy (paragraph 0053 and claim 13, where the controller is adapted to activate the actuator to release fragrance at predetermined time intervals, said time intervals reflective of the harvested energy not being exceeded by the energy being used, where the light conditions present around the device effect the amount of energy that can be saved in the battery, and thus if there is a lack of light condition present, no energy is generated to the battery and the system cannot activate if they battery is depleted noting also paragraph 0022 where the user determines the state based off of the stored energy state of the battery) and light conditions present around the device (paragraph 0053, as the noted luminous flux density on the solar panel is determined by the amount of light; this is tied in with the stored energy as the amount of light (light condition) present at the solar panel determines then the amount of energy generated and stored by the batter/harvested, as the level of energy harvest to exceed the level of energy used, this is understood as being both the stored energy and the light conditions present around the device as they both are reflected in the energy being generated by the solar panel). Blick fails to disclose the electronic controller determining the setting of the first and second activation intervals depending at least on the transformed light energy, but rather utilizes a user to change the settings.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the controller of Blink to determine and set the activation intervals based on the power of the system (the transformed light energy) as disclosed by Modlin to make the system more automatic without the need of human intervention. It has been held that providing a mechanical or automatic means to replace manual activity has accomplished the same result involves only routine skill in the art. MPEP 2144.04. The examiner also notes that though Blick utilized the battery in conjunction with the intervals (as the stored energy is used and not used) it may not be clear to their connection, Modlin is shown as clarifying the distinction as shown in paragraph 0068, where less power in the battery means less power being used in the system. 
With respect to claim 3, Blick as modified discloses the electronic controller is configured to set the first activation interval of the emitter when a level of the electric energy stored in the at least one battery (paragraph 0053 and claim 13, where the controller is adapted to activate the actuator to release fragrance at predetermined time intervals, said time intervals reflective of the harvested energy not being exceeded by the energy being used. Where it is noted "harvested energy" said harvested energy being in the battery, paragraph 0059, the examiner notes that the controller doesn't need to change the intervals but rather determine what the selected interval is dependent on a level of the energy stored in the battery, where the system would not work if no energy is stored (i.e. a level of 0), and Modlin specifically further discloses the switching to lower power settings being automatically done by the controller and further decreasing the various aspects of the system as the power is decreased) and to set the second activation interval when a second level of the electric energy is stored in the at 
With respect to claim 5, Blick discloses the emitter comprises an aerosol (paragraph 0048, aerosol canister) with a valve (paragraph 0048, the noted valve) storing the at least one volatile substance under pressure (paragraph 0048, such that when the valve is pressed the pressurized fragrance is expelled).
With respect to claim 6, Blick discloses the valve is an electro valve (paragraph 0048, as the valve is controlled via the electrical controller, and its activation being timed intervals and thus showing a valve controlled electrically).
With respect to claim 11, Blick discloses a method for the automated diffusion of at least one volatile substance (abstract), the method comprising:
periodically diffusing the at least one volatile substance (paragraph 0053 and abstract); raid extracting electric energy from at least one battery (figure 3, #24) for diffusing the at least one volatile substance (abstract);
storing the electric energy transformed from light energy in the battery (abstract); and extracting electric energy from at least one battery (paragraph 0010) for diffusing the at least one volatile substance (paragraph 0010);
storing the electric energy transformed from light energy in the battery (paragraph 0010); and
setting emission intervals of the at least one volatile substance depending at least on the transformed light energy and on light conditions present around the device (paragraph 0053 and claim 13, where the controller is adapted to activate the actuator to release fragrance at predetermined time intervals, said time intervals reflective of the harvested energy not being exceeded by the energy being used, and thus if there is a lack of light condition present, no energy is generated to the battery and the system cannot activate if they battery is depleted) by setting a first activation interval defining 
Modlin, paragraph 0068, discloses the controller automatically switches to lower power consumption rate, as less power is available from the battery. Further noting that the power available to the device decreased then less power is used on the device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the controller of Blink to determine and set the activation intervals based on the power of the system (the transformed light energy) as disclosed by Modlin to make the system more automatic without the need of human intervention. It has been held that providing a mechanical or automatic means to replace manual activity has accomplished the same result involves only routine skill in the art. MPEP 2144.04. The examiner also notes that though Blick utilized the battery in conjunction with the intervals (as the stored energy is used and not used) it may not be clear to their 
With respect to claim 12, Blick discloses adaptively modifying an emission frequency of the at least one volatile substance within each interval depending at least on the transformed light energy (paragraph 0053 and claim 13, where the controller is adapted to activate the actuator to release fragrance at predetermined time intervals, said time intervals reflective of the harvested energy not being exceeded by the energy being used, and the noted user to change the predetermined time intervals of fragrance release).
With respect to claim 14, Blick discloses A non-transitory computer-readable medium product incorporating a program (paragraph0027, the controller running the program of activating the actuator to release fragrances at predetermined time intervals) configured, when the program is run on a processor (the controller processing the activation command at the timed intervals to release the fragrance),
to control a volatile substance diffusion device to carryout steps comprising: periodically diffusing the at least one volatile substance (paragraph 0027):
extracting electric energy from at least one battery for diffusing the at least one volatile substance (paragraph 0025-0028, where the energy from the battery to the actuator is controlled, see also paragraph 0053, where there is a changing amount of current drawn from the battery as the controller (processor) changes the time of the intervals);
storing the electric energy transformed from light energy in the battery (paragraph 0010); and setting emission intervals of the at least one volatile substance by setting a first activation interval defining time intervals between emitter activations (paragraph 0053,7 minutes) and setting a second activation interval defining time intervals between emitter activations less frequent in time than the emitter activations defined by the first activation interval (paragraph 0053, 21 minutes), the setting of 
Modlin, paragraph 0068, discloses the controller automatically switches to lower power consumption rate, as less power is available from the battery. Further noting that the power available to the device decreased then less power is used on the device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the controller of Blink to determine and set the activation intervals based on the power of the system (the transformed light energy) as disclosed by Modlin to make the system more automatic without the need of human intervention. It has been held that providing a mechanical or automatic means to replace manual activity has accomplished the same result involves only routine skill in the art. MPEP 2144.04. The examiner also notes that though Blick utilized the battery in conjunction with the intervals (as the stored energy is used and not used) it may not be clear to their 
With respect to claim 15, Blick as modified discloses the light conditions present are measured according to the energy being generated by the at least on photovoltaic cell (see paragraph 0053).
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tranzeat (U.S. 2011/0290908) in view of Blink.
With respect to claim 1, Tranzeat discloses a device for automated diffusion (figure 1) of at least one volatile substance (abstract: perfumery), the device comprising:
a volatile substance emitter (paragraph 0012, the emitting structure being triggered by the magnet/solenoid) configured to diffuse periodically the at least one volatile substance (abstract); and at least one battery (paragraph0138);
at least one photovoltaic cell (paragraph 0138, the solar cell powering the battery) configured to transform light energy into electric energy (paragraph 0138) and to store said electric energy in the at least one battery(paragraph-138); and
an electronic controller (paragraph 0138, the PCB which controls the magnet and includes the battery and solar cell), but fails to specifically disclose being configured to determine activation intervals of the emitter depending at least on the transformed light energy and on light conditions present around the device and set a first activation interval defining time Intervals between emitter activations and to set a second activation interval defining time intervals between emitter activations less frequent in time than the emitter activations defined by the first activation interval, the electronic controller determining the setting of the first and second activation intervals depending at least both the stored electric energy and light conditions present around the device.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the controlled intervals based off the energy harvested in the system as disclosed by Blink into the system of Tranzeat. This would allow the system of Tranzeat to control the intervals of emission based on the energy in their battery, so that if less energy were coming into the system via the solar panel the system would operate at a great interval to save energy until the system had replenished more power. Allowing the system to adapt to changes in the solar energy being consumed to change the intervals, the noted solar energy being the light conditions present around the device (i.e. there is or isn't enough light charging the solar panel and thus providing energy to the device). Furthermore, the controller of Tranzeat doing all automation of the system including the noted determining the setting of the first and second activation intervals, as it has been held that providing a mechanical or automatic means to replace manual activity has accomplished the same result involves only routine skill in the art. MPEP 2144.04. Tranzeat utilizing a PCB to control the device as shown in paragraphs 0145-0147.
With respect to claim 4, Tranzeat discloses a magnetic flux generator (paragraph 0156, creating the electromagnet field) to control movement of the magnet (paragraph 0150 and 0156).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blick and Modlin as applied to claim 5 above in view of Carragan (U.S. 3,589,563).
With respect to claim 7, Blink discloses the device of claim 5 having a valve, but fails to disclose the valve is a mechanical valve controlled by a rotary motor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the rotary motor mechanically actuating a valve as disclosed by Carragen into the system of Blink, allowing for the system to operate at a low voltage further utilizing the system to require less energy to effectively operate.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blink and Modlin as applied in claim 1, and further in view of Kent (U.S. 2006/0188238).
With respect to claims 8-10, Blink discloses the emitter of claim 1, but fails to disclose the emitter is a piezoelectric mechanism in direct contact with the at least one volatile substance through a porous wick.
Kent discloses paragraphs 0124-0125, using a piezoelectric element to apply the substance utilizing a wick which extends through the housing into the volume. Paragraph 0006, discloses that such vibrations to atomize is well-known, paragraph 0019, further states that the present invention allows the combined piezoelectric ultrasonic vibrations and wick to allow a more comprehensive economical transference of fragranced materials.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the wick and piezoelectric element of Kent into the device of Blink to allow for more comprehensive economical transference of fragranced materials.
Response to Arguments
Response to Arguments/Amendments

Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. The first argument is drawn towards the cited art not having both the stored electric energy and the light conditions present around the device being used such that the first and second activation intervals of the emitter depend from them. The prior art of Blink, discloses this. The examiner first would like to point to applicants own disclosure, “An electronic controller determining activation intervals of the emission means depending at least on the amount of transformed light energy, thereby adapting to the light conditions present around the device. Preferably, the electronic controller is also based on the battery energy level for determining said intervals, thereby minimizing the time between activation intervals. Preferably, the electronic controller-paragraph 0012 of the publication” and “Likewise, it provides the electronic controller (102) with information concerning the environmental light conditions through the amount of light energy transformed into electric energy in said photovoltaic cell (101), allowing adaptive control of the emission means (103)-paragraph 0032 of the publication.” Indicate that there is not a sensor of some kind working outside that of the photovoltaic cell and battery which are taking energy from the light and transforming it into electric energy stored in a battery, but rather what is understood and claimed is that the at least both stored electric energy and the light conditions present around the device are both reflective with the information of the light condition through the amount of light energy transformed into electric energy by said cell. Essentially, there are no externa sensors present that are measuring the light but rather the light is measured by the energy the solar panel is producing. This is the same as is found in Blick, where the energy being generated by the solar panel. Blick notes, paragraph 0054, that the luminous flux density on the solar panel is highly dependent . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752